SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

604
CA 14-01396
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, SCONIERS, AND VALENTINO, JJ.


CHRISTOPHER CANESTARO AND SUSAN YENSAN,
INDIVIDUALLY, AND ON BEHALF OF ALL OTHERS
SIMILARLY SITUATED, PLAINTIFFS-APPELLANTS,

                      V                                          ORDER

RAYMOUR AND FLANIGAN FURNITURE COMPANY AND
RAYMOURS FURNITURE COMPANY, INC.,
DEFENDANTS-RESPONDENTS.


HODGSON RUSS LLP, BUFFALO (BENJAMIN ZUFFRANIERI, JR., OF COUNSEL), AND
WEBSTER SZANYI LLP, FOR PLAINTIFFS-APPELLANTS.

HAHN & HESSEN LLP, NEW YORK CITY (JOHN P. AMATO OF COUNSEL), AND BOND
SCHOENECK & KING, PLLC, BUFFALO, FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Timothy
J. Walker, A.J.), entered April 4, 2014. The order granted the motion
of defendants to dismiss the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    May 1, 2015                         Frances E. Cafarell
                                                Clerk of the Court